Prior to Sunday, April 5, 1914, which was the day appellant and Joe Hokes murdered Pearl Stroud, deceased, there had been more or less trouble between them, Hammonds and Hokes, and Stroud. A state of hostility existed between them. Hammonds and Hokes on one side and Stroud on the other. On the evening of said date deceased, Stroud, went to his neighbor's, Dump Hicks, to borrow a plow to use the next day. It turned out that Hammonds and Hokes were at Hicks' at the time. He called Hicks off away from Hammonds and Hokes and other neighbors who were there at the time, and made arrangements to borrow a plow from him. He then started to leave and Hammonds and Hokes started towards him, hailing him and telling him to hold on a minute that they wanted to see him. Stroud did not halt but started off from them in a gallop. Hammonds then hollered to him, "Run, you coward!" or "Run, you cowardly son-of-a-bitch." Stroud continued to get away from them. Hammonds then said to Hokes that if he had a horse he would overtake Stroud. Hokes told him he had a horse and buggy near and he would go and get it, which he did. Hammonds then got in the buggy with him, each armed with a sixshooter and they took out after Stroud. Stroud was riding a little young horse and did everything he could to run away from Hammonds and Hokes, who pursued him. He ran a mile. His little horse gave out. When Hammonds and Hokes got near enough to him each went to shooting at him and killed him — murdered him. Stroud had done everything he could to save his life and keep Hammonds and Hokes from killing him. He had run a mile; had run his horse down. And even if before Hammonds *Page 391 
and Hokes shot at him at all on this occasion he had the right, in his own self-defense, to save himself from being murdered by them, to shoot at one or both of them, and if he had killed one or both of them no grand jury would ever have indicted him, and if any grand jury ever had, no court would have sustained a conviction against him. For everything he did in the way of shooting at them was unquestionably in his own self-defense.
The court's charge in this case, taken as a whole, substantially correctly submitted the issue of provoking a difficulty and Hammonds' claimed self-defense. Really, he had no self-defense.
The evidence in no way raises the issue of manslaughter, as was correctly held in the decision of this case on first appeal, 177 S.W. Rep., 493, by the unanimous decision of this court. The court was correct in refusing to submit manslaughter on the supposed theory that Hammonds and Hokes ran him this mile with their sixshooters to see and talk to him and reconcile their supposed differences. What an absurdity!! Run a man with sixshooters more than a mile when he was doing everything possible to save his life from being taken by them, and then pretend that they were running him down to have an amicable adjustment between them.
This case should have been affirmed and not reversed.
What I have said in this case applies even with greater force to the Hokes case, decided the same day.